Title: From James Madison to John Adams, 12 October 1816
From: Madison, James
To: Adams, John



Dear Sir
Washington Ocr. 12. 1816

Your favor of the 4th. of Sepr. was handed to me, by Docr. Freeman, at my abode in Virga. just before I left it for this place. His transient stay afforded but a slight opportunity for the civilities I wished to shew to one who enjoys so much of your esteem, and who appeared so well to deserve them.  He was so good as to call at the door since my arrival here; but being at the moment engaged, he was so informed, without my being apprized of the name, till he had retired: and his ensuing departure from this City closed our intercourse, unless he should repeat his Southern excursion when I shall pay with pleasure the arrears due on the first.
Mrs. Madison wishing to seize the occasion for a letter to Mrs Adams, has herself answered the enquiry in yours to me, having reference to her. You will perceive that she has not the slightest recollection of any  letter to Mr. Steel, such as could had led to the intimations in yours.  We conclude therefore that some error has taken place in the statement made to you.  It will rest with your goodness & conveniency to throw any light on it, which you may have the means of doing, and which you may think the subject worthy of.  I beg you to be assured that I join fully in her acknowlegements for the delicate manner in which you have alluded to it, and for the kind dispositions which it has led you to express.
The favorable judgment you are so good as to express on the course of my administration, cannot but be very grateful to me, not merely for the immediate value I set on it, but as an encouraging presage of the light in which my endeavors in the service of my Country will be hereafter viewed by those most capable of deciding on them.  Be pleased to accept, Dear Sir, assurances of my high esteem & my best wishes

James Madison

